This is an action of trover to recover the value of an opossum skin coat which the plaintiff delivered to the defendant to be made over.
On completing the work the defendant sent the coat to the plaintiff by parcel post, and from the evidence it appears that the coat was lost in transit, and this suit followed. The jury returned a verdict for the plaintiff of $360.50, and the case is before the court on a general motion.
The main issue was upon the method of delivery of the coat to the defendant when the work should be completed. The plaintiff contended that she told the agent of the defendant, with whom the contract was made, that, if he would let her know when the coat was done, she would call for it and pay for the coat. The defendant does not deny that such was the understanding when it received the coat, but says that later the plaintiff telephoned the defendant that it was getting late in the winter, and she wouldn’t be able to come, and “as soon as it was done she wished us to send it to her.” This the plaintiff denies.
The case was tried with that issue paramount, as appears by the ruling of the presiding Justice denying the defendant’s motion for a directed verdict.
The jury believed the plaintiff’s testimony, and we find no reason appearing in the record to disturb the verdict upon the issue involved, which was purely a jury question, nor can we say in view of all the evidence that the damages are excessive. Motion overruled.